Case 1:20-cr-00136-KD-B Document 45 Filed 04/06/21 Page 1 of 1         PageID #: 110



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

  UNITED STATES OF AMERICA                :

  vs.                                     : CRIMINAL NO. 20-00136-KD-B

  MARGARET ELIZABETH KAYE                 :


                        ACCEPTANCE OF GUILTY PLEA
                        AND ADJUDICATION OF GUILT


        Pursuant to the Report and Recommendation of the United States

  Magistrate Judge (Doc. 44) and without any objection having been filed by the

  parties, Defendant Margaret Elizabeth Kaye’s plea of guilty to Count One of the

  Indictment is now accepted and Defendant is adjudged guilty of such offense.

        The sentencing hearing is scheduled for September 17, 2020 at 9:00 a.m. in

  Courtroom 4B of the United States Courthouse, 155 St. Joseph St., Mobile,

  Alabama 36602.

        The United States Marshal is directed to produce Defendant Kaye for the

  sentencing hearing.

        DONE and ORDERED this 6th day of April 2021.


                                   s/ Kristi K. DuBose
                                   KRISTI K. DuBOSE
                                   CHIEF UNITED STATES DISTRICT JUDGE
